J-A28012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARGARET DEPIANO                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

DAVID & CAROLYN GOVERNANTI

                                                      No. 966 EDA 2016


               Appeal from the Judgment Entered March 21, 2016
                In the Court of Common Pleas of Chester County
                   Civil Division at No(s): No. 2013-10529-RC


BEFORE: PANELLA, J., SHOGAN, J., and PLATT*, J.

JUDGMENT ORDER BY PANELLA, J.                    FILED FEBRUARY 28, 2017

        Appellant, Margaret DePiano, appeals from the judgment entered after

a non-jury verdict in favor of Appellees, David and Carolyn Governanti, and

against Appellant. Appellant challenges the trial court’s factual and legal

conclusions supporting a verdict in favor of Appellees. Specifically, Appellant

contends that the trial court erred in finding that she did not present

sufficient, credible, evidence of a consentable boundary line between her

property and Appellees’ property. We affirm.

        The trial court accurately summarized the history of this case. See

Trial Court Opinion, 5/6/16 at 1-5. Therefore, a detailed recitation of the

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A28012-16



factual and procedural history is unnecessary. We review a verdict following

a non-jury trial as follows.

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are
      supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of
      fact of the trial judge must be given the same weight and effect
      on appeal as the verdict of a jury. We consider the evidence in a
      light most favorable to the verdict winner. We will reverse the
      trial court only if its findings of fact are not supported by
      competent evidence in the record or if its findings are premised
      on an error of law. However, where the issue . . . concerns a
      question of law, our scope of review is plenary.

Stephan v. Waldron Elec. Heating and Cooling, LLC, 100 A.3d 660, 664

(Pa. Super. 2014) (citation and brackets omitted). Further, the fact-finder is

free to accept or reject the testimony of both expert and lay witnesses, and

to believe all, part or none of the evidence. See Terwilliger v. Kitchen,

781 A.2d 1201, 1210 (Pa. Super. 2001).

      On appeal, Appellant has raised two issues. First, Appellant contends

that the trial court erred by failing to credit construction plans as reliable

evidence of the grantor’s intent for the location of boundary lines. See

Appellant’s Brief, at 5. Second, Appellant claims that the trial court erred by

failing to find that aerial photographs, in conjunction with the construction

plans, provided sufficient proof of her claimed consentable boundary line.

See id.

      The trial court, in its May 6, 2016 opinion, has aptly reviewed

Appellant’s claims and disposed of the arguments on the merits. We have

                                     -2-
J-A28012-16


reviewed the parties’ briefs, the relevant law, the certified record, and the

well-written opinion of the Honorable Edward Griffith. We have determined

that the trial court’s opinion comprehensively disposes of Appellant’s issues

on appeal, with appropriate references to the record and without legal error.

Therefore, we will affirm based on this decision. See Trial Court Opinion,

filed 5/6/16.

      Judgment affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2017




                                    -3-